Case 5:18-cv-00809-ODW-SHK Document 109-1 Filed 05/24/19 Page 1 of 11 Page ID
                                 #:1639


    1 Richard C. Vasquez (CA SBN 127228)
      rvasquez@vbllaw.com
    2 Jeffrey T. Lindgren (CA SBN 176400)
    3 jlindgren@vbllaw.com
      VASQUEZ BENISEK & LINDGREN LLP
    4 3685 Mt. Diablo Blvd., Suite 300
      Lafayette, CA 94549
    5 Telephone: (925) 627-4250
    6 Facsimile: (925) 403-0900
   7 Attorneys for Defendants
     HEALTHY PETS, INC. AND MANDEEP GHUMMAN
   8
                    IN THE UNITED STATES DISTRICT COURT
   9
  10             FOR THE CENTRAL DISTRICT OF CALIFORNIA

  11                                        Case No: 5:18-cv-809 ODW (SHKx)
  12 THE GARMON CORPORATION, a
     California corporation,                Hon. Otis D. Wright II
  13
                  Plaintiff,                DEFENDANTS’ MEMORANDUM OF
  14                                        POINTS AND AUTHORITIES IN
           v.                               SUPPORT OF MOTION FOR
  15                                        ATTORNEYS’ FEES PURSUANT TO
  16 HEALTHYPETS, INC., a California        LANHAM ACTION § 35(A)
     corporation; MANDEEP
  17 GHUMMAN,                               Date: June 24, 2019
                                            Time: 1:30 p.m.
  18              Defendants.               Hon. Otis D. Wright II
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       DEFENDANTS’ MPA ISO MOTION FOR
       ATTORNEYS’ FEES
Case 5:18-cv-00809-ODW-SHK Document 109-1 Filed 05/24/19 Page 2 of 11 Page ID
                                 #:1640



    1 I.      INTRODUCTION
    2         Plaintiff The Garmon Corporation (“Plaintiff” or “TGC”) pursued
    3 Lanham Act claims in this case that were totally deficient legally and
    4 factually. When challenged by Defendants HealthyPets, Inc. (“HPI”) and
    5 Mandeep Ghumman (“Ghumman” and collectively “Defendants”) on a Rule
    6 12(c) motion, this Court dismissed these claims with prejudice and found
    7 that any attempt by Plaintiff to amend these claims would be futile based on
    8 the absence of any legal or factual support. Plaintiff’s real purpose in filing
    9 these claims appears more likely to be as an alternate avenue for litigating its
  10 contract dispute with Defendants. Plaintiff’s pursued Lanham Act claims on
  11 which no reasonable litigant could expect to succeed legally and factually
  12 and that makes this an exceptional case under Lanham Act § 35(a). As a
  13 result, Defendants are entitled to an award of attorneys’ fees based on this
  14 Court’s dismissal of these Lanham Act claims with prejudice.
  15 II.      STATEMENT OF RELEVANT FACTS
  16          This case arises out of a contract dispute between Plaintiff and
  17 Defendants. Although HPI had sold Plaintiff’s pet supplement products
  18 since 2006, in April 2016 Plaintiff and HPI entered into an Authorized
  19 Online Dealer Agreement (“Dealer Agreement”) that formally designated
  20 HPI as an authorized dealer of Plaintiff’s pet supplement products.
  21          Plaintiff contended that after termination of the Dealer Agreement in
  22 September 2017, HPI continued to advertise, promote and sell TGC products
  23 to end users through HPI’s websites and used Plaintiff’s trademarks by
  24 advertising and selling genuine TGC products bearing the TGC trademarks
  25 on the product packaging. Compl. (ECF No. 1) ¶¶61, 66-69. Plaintiff never
  26 alleged that HPI was selling non-genuine, counterfeit, repackaged, defective,
  27 or otherwise altered TGC products; rather, Plaintiff alleged only that HPI
  28 DEFENDANTS’ MPA ISO MOTION FOR                                                     1
        ATTORNEYS’ FEES
Case 5:18-cv-00809-ODW-SHK Document 109-1 Filed 05/24/19 Page 3 of 11 Page ID
                                 #:1641



    1 sold the same TGC products bearing the original TGC trademarks sold by
    2 Plaintiff’s Authorized Dealers and Distributors (from whom HPI purchased
    3 those products). Compl. (ECF No. 1) ¶¶103, 122. As noted by this Court,
    4 this activity formed the sole basis for Plaintiff’s Lanham Act claims.
    5            On October 19, 2018 Defendants filed a Motion for Judgment on the
    6 Pleadings (ECF No. 89) seeking dismissal of Plaintiff’s: (1) Lanham Act
    7 claims (Counts 3 and 4) because they were barred by the first sale rule; (2)
    8 California unfair competition claim under California Business and
    9 Professions Code §§ 17200 and 17500 et seq. (Count 6) because it was
  10 premised on the the Lanham Act violations; (3) California tortious
  11 interference with prospective economic advantage claim (Count 8) because
  12 the alleged requisite independently wrongful act was the Lanham Act
  13 violations; and (4) breach of contract claims (Counts 1 and 2) because the
  14 Dealer Agreement is void as an unlawful restraint of trade in contravention
  15 of California Business and Professions Code § 16600. On May 16, 2019,
  16 this Court issued its Order Granting In Part Defendants’ Motion for
  17 Judgment on the Pleadings wherein it granted dismissal with prejudice of the
  18 Lanham Act claims (Counts 3 and 4) and declined to address the remaining
  19 state law claims on the ground the Court would not exercise supplemental
  20 jurisdiction on those claims. 1 The Garmon Corp. v. HealthyPets, Inc., et al.,
  21 Case No. 5:18-cv-00809-ODW (SHKx), 2019 WL 2145455 (C.D. Cal. May
  22 16, 2019). The Court held that the first sale rule barred Plaintiff’s Lanham
  23 Act claims, finding that Plaintiff’s arguments in opposition were contrary to
  24 the well-established and controlling Ninth Circuit and Supreme Court
  25
  26
        1
            On April 25, 2019 the Court dismissed Plaintiff’s Copyright Act claim (Count 5) based
  27 on Pl.’s Notice of Voluntarily Dismissal (ECF No. 101). Order (ECF No. 102) at 2.
  28 DEFENDANTS’ MPA ISO MOTION FOR                                                                 2
        ATTORNEYS’ FEES
Case 5:18-cv-00809-ODW-SHK Document 109-1 Filed 05/24/19 Page 4 of 11 Page ID
                                 #:1642



    1 precedent, and that the facts on which Plaintiff relied could not support the
    2 purported Lanham Act violations. The Garmon Corp., 2019 WL 2145455 at
    3 *2-*4.
    4         The Court identified Plaintiff’s four arguments to rebut Defendants’
    5 claim that the first sale rule barred Lanham Act claims “based on HPI’s
    6 advertisement, promotion[,] and sale of genuine [Garmon] products bearing
    7 [Garmon’s] original trademarks that were purchased by HPI from third
    8 parties.” Id. at *3 (internal quotations omitted). Specifically, Plaintiff
   9 contended:
  10       1) HPI’s first sale rule defense fails because “HPI illegally obtained
           [Garmon] products by tortiously inducing Authorized Dealers to
  11       breach their contracts with [Garmon] and sell products to HPI”; 2)
           Garmon’s animal health products are materially different in
  12       accompanying services, quality control, and warranties; 3) HPI has
           illegally used Garmon’s copyright images and product descriptions to
  13       falsely associate with Garmon; and 4) HPI’s actions cause customer
           confusion and harm Garmon’s goodwill.
  14 Id.
  15          The Court found Plaintiff’s first argument on “unlawful procurement”
  16 unavailing because no Ninth Circuit or Supreme Court case “include[d]
  17 lawful acquisition as an element of the first sale rule or require[d] a party
  18 invoking the first sale rule to prove lawful procurement.” Id. This Court was
  19 unwilling to follow Plaintiff’s invitation to add a new legal element to the
  20 first sale rule not found in the controlling jurisprudence.
  21         The Court next found Plaintiff’s “material difference” argument
  22 rejected by longstanding Ninth Circuit caselaw and contradicted by
  23 Plaintiff’s own asserted facts. The Court relied on the Ninth Circuit’s
  24 decision in NEC Elecs. V. CAL Circuit Abco, 801 F.2d 1506 (9th Cir. 1987)
  25 that directed that “services” and “warranties” in the “material differences”
  26 context were insufficient to preclude the first sale rule’s application. The
  27 Garmon Corp., 2019 WL 2145455 at *3-*4. The Court then nixed Plaintiff’s
  28 DEFENDANTS’ MPA ISO MOTION FOR                                                   3
        ATTORNEYS’ FEES
Case 5:18-cv-00809-ODW-SHK Document 109-1 Filed 05/24/19 Page 5 of 11 Page ID
                                 #:1643



    1 “quality control” theory for its “material differences” argument because
    2 Plaintiff’s pleaded facts and exhibits attached to the Complaint demonstrated
    3 that the products sold by HPI, which Plaintiff contended were genuine TGC
    4 products purchased by HPI from TGC’s authorized distributors and dealers,
    5 were not different in quality. The Garmon Corp., 2019 WL 2145455 at *4.
    6        The Court next summarily dismissed Plaintiff’s “false association”
    7 argument because claims of false association based on the facts Plaintiff
    8 alleged had been squarely denied by the Ninth Circuit in its decision in
    9 Sebastian Int’l, Inc. v. Longs Drug Stores Corp., 53 F.3d 1073 (9th Cir.
  10 1995). The Garmon Corp., 2019 WL 2145455 at *4. The Court recited this
  11 Ninth Circuit pronouncement finding that the first sale rule applies even if
  12 consumers may erroneously believe there is affiliation between the reseller
  13 and producer of the trademarked product. Id.
  14         Finally, the Court indicated that Plaintiff’s “customer confusion”
  15 argument was meritless because pursuant to the first sale rule there could
  16 never be confusion when consumers are purchasing genuine TGC products
  17 bearing TGC’s original trademarks. The Garmon Corp., 2019 WL 2145455
  18 at *4. As a result, this Court dismissed Plaintiff’s Lanham Act claims with
  19 prejudice and would not permit leave to amend “because amendment cannot
  20 cure Garmon’s failed trademark claims.” Id. at *4-*5.
  21 III.    LEGAL STANDARD
  22         Under Section 35(a) of the Lanham Act a “court in exceptional cases
  23 may award reasonable attorney fees to the prevailing party.” 15 U.S.C. §
  24 1117(a). The Lanham Act’s fee-shifting provision is interpreted in tandem
  25 with the Patent Act’s parallel provision. See SunEarth, Inc. v. Sun Earth
  26 Solar Power Co., Ltd., 839 F.3d 1179, 1180 (9th Cir. 2016). As a
  27 consequence, interpretations of the Patent Act’s fee-shifting provision guides
  28 DEFENDANTS’ MPA ISO MOTION FOR                                                 4
        ATTORNEYS’ FEES
Case 5:18-cv-00809-ODW-SHK Document 109-1 Filed 05/24/19 Page 6 of 11 Page ID
                                 #:1644



    1 the interpretation of Lanham Act Section 35(a). Id. (citing Octane Fitness,
    2 LLC v. ICON Health & Fitness, Inc., 134 S.Ct. 1749, 1756 (2014)).
    3 An exceptional case under Section 35(a) is “simply one that stands out from
    4 others with respect to the substantive strength of a party’s litigating position
    5 (concerning both the governing law and the facts of the case) or the
    6 unreasonable manner in which the case was litigated.” Octane Fitness, 134
    7 S.Ct. at 1756. “[A] case presenting either subjective bad faith or
    8 exceptionally meritless claims may sufficiently set itself apart from mine-run
    9 cases to warrant a fee award.” Id. at 1757.
  10          The determination of an entitement to fees under Section 35(a) is
  11 neither precise nor formulaic. Octane Fitness, 134 S.Ct. at 1757
  12 “[F]rivolousness, motivation, objective unreasonableness (both in the factual
  13 and legal components of the case) and the need in particular circumstances
  14 to advance considerations of compensation and deterrence” are factors that
  15 support an exceptionality finding. Id., at 1756 n.6; see also Lumen View
  16 Tech. LLC v. Findthebest.com, Inc., 811 F.3d 479, 484-85 (Fed. Cir.
  17 2016)(affirming award of reasonable attorneys fees and noting “deterrence
  18 may be a consideration when determining whether to award attorney fees.”)
  19 A litigation position is objectively unreasonable if “no reasonable litigant
  20 could reasonably expect success on the merits.” Taurus IP, LLC v.
  21 DiamlerChrysler Corp., 726 F.3d 1306, 1327 (Fed. Cir. 2013). A prevailing
  22 party need only show an entitlement to an award of attorneys fees by a
  23 preponderance of the evidence. See Octane Fitness, 134 S.Ct. at 1758.
  24 IV.      ARGUMENT
  25 A.       Plaintiff’s Lanham Act Claims Had No Legal or Factual Basis.
  26          Plaintiff’s Lanham Act claims (Counts 3 and 4) were based solely on
  27 HPI’s advertisement, promotion and sale of genuine TGC products bearing
  28 DEFENDANTS’ MPA ISO MOTION FOR                                                      5
       ATTORNEYS’ FEES
Case 5:18-cv-00809-ODW-SHK Document 109-1 Filed 05/24/19 Page 7 of 11 Page ID
                                 #:1645



    1 original TGC trademarks that were purchased by HPI from Plaintiff’s
    2 authorized dealers and distributors. This Court explained:
    3         “[T]rademark law generally does not reach the sale of genuine goods
              bearing a true mark even though such sale is without the mark
    4         owner’s consent.” Courts generally apply the first sale doctrine to the
              resale of trademarked goods. As a general rule, this doctrine limits the
    5         trademark owner’s right under the Lanham Act to control distribution
              of its own products after the product’s first sale. Under this doctrine,
    6         the purchaser may “stock, display, and resell a producer’s product
              under the producer’s trademark” without infringing on the producer’s
    7         trademark.
    8 The Garmon Corp., 2019 WL 2145455 at *2 (citations omitted). Even a
    9 casual review by Plaintiff of first sale rule cases in the Ninth Circuit would
  10 have revealed that courts routinely find no basis for Lanham Act trademark
  11 infringement and unfair competition claims under facts strikingly similar to
  12 Plaintiff’s facts.
  13          Although Plaintiff argued that its Lanham Act claims were not barred
  14 by the first sale rule because of its unlawful procurement, material
  15 difference, false association and consumer confusion arguments, none had
  16 merit. The Court held that Plaintiff’s “unlawful procurement” argument had
  17 no support in any Supreme Court or Ninth Circuit precedent and that, to find
  18 for Plaintiff, the Court would have to add a new legal element to the first
  19 sale rule. Further, the Court noted that even if there was an unlawful
  20 procurement defense to the first sale rule, Plaintiff’s asserted facts and
  21 evidence could not support such an argument.
  22          Plaintiff’s material differences argument—relying on services, quality
  23 control, and warranties—likewise had zero legal or factual support.
  24 Plaintiff’s material differences claim based on accompanying services and
  25 warranties ran afoul of the Ninth Circuit’s 1987 ruling in NEC Elecs., which
  26 expressly found an identical claim about additional services and warranties
  27 creating a material difference in a trademarked product insufficient to
  28 DEFENDANTS’ MPA ISO MOTION FOR                                                    6
        ATTORNEYS’ FEES
Case 5:18-cv-00809-ODW-SHK Document 109-1 Filed 05/24/19 Page 8 of 11 Page ID
                                 #:1646



    1 circumvent the first sale rule. See NEC Elecs., 810 F.2d at 1509-10 (holding
    2 that a defendant’s unauthorized use of the “NEC” trademark to sell genuine
    3 NEC computer chips in the United States without providing NEC-USA’s
    4 accompanying servicing and warranties could not save NEC-USA’s
    5 trademark claims from application of the first sale doctrine.) Moreover, the
    6 Court again found Plaintiff alleged no facts at all that would support its
    7 “quality control” material differences argument. In fact, quite the opposite,
    8 the Court ruled that based on Plaintiff’s own evidence it was clear that the
    9 products could not be materially different because they were purchased
  10 through Plaintiff’s authorized dealers and distributors and were not altered
  11 by HPI. The Garmon Corp., 2019 WL 2145455 at *4.
  12          The Court confirmed that Plaintiff’s “false association” argument had
  13 been squarely rejected in the Ninth Circuit’s 1995 decision in Sebastian Int’l
  14 Inc. v. Longs Drug Stores Corp., 53 F.3d 1073 (9th Cir. 1995). The law is
  15 clear that a consumer’s erroneous belief that a reseller who sells a producer’s
  16 genuine trademarked goods is affiliated or otherwise authorized with the
  17 producer does not bar application of the first sale rule. Id. at 1076 (holding
  18 that “the essence of the ‘first sale’ doctrine that a purchaser who does no
  19 more than stock, display, and resell a producer’s product under the
  20 producer’s trademark violates no right conferred upon the producer by the
  21 Lanham Act.”)
  22          The Court struck Plaintiff’s “customer confusion” argument with a
  23 single sentence: “for the first sale rule to apply there can be no confusion.”
  24 The Garmon Corp., 2019 WL 2145455 at *4. This is the entire basis behind
  25 the first sale doctrine—HPI’s advertisement and sale of genuine TGC
  26 products bearing original TGC trademarks cannot create any confusion
  27 because the products bear Plaintiff’s name and not HPI’s.
  28 DEFENDANTS’ MPA ISO MOTION FOR                                                   7
       ATTORNEYS’ FEES
Case 5:18-cv-00809-ODW-SHK Document 109-1 Filed 05/24/19 Page 9 of 11 Page ID
                                 #:1647



    1         Plaintiff’s pursuit of its Lanham Act claims was in direct
    2 contravention of the controlling Supreme Court and Ninth Circuirt—there
    3 was no colorable argument to support these claims. Furthermore, the facts
    4 pleaded and evidence provided by Plaintiff supported only one legal
    5 conclusion—that the first sale rule barred any Lanham Act liability. There
    6 was no ambiguity here; this Court dismissed these claims with prejudice
    7 because any attempt to amend them would be futile. These claims were
    8 utterly devoid of any legal or factual basis and Plaintiff could muster no
    9 good faith arguments to support them. On this record, it appears that
  10 Plaintiff alleged these Lanham Act claims simply as a strategy to increase
  11 leverage on Defendants in the parties’ contract dispute.
  12 B.       This Case is Exceptional Because Plaintiff Pursued Objectively
              Unreasonable Lanham Act Claims.
  13
              The objective unreasonableness of Plaintiff’s Lanham Act claims sets
  14
        this case apart from typical cases and merits a fee award. Octane Fitness
  15
        requires that the “substantive strength of a party’s litigating position” be
  16
        exceptional, as “one that stands out from others.” Octane Fitness, 134 S.Ct.
  17
        at 1756. Plaintiff’s pursuit of its Lanham Act claims meets the “objectively
  18
        unreasonable” threshold because “no reasonable litigant could reasonably
  19
        expect success on the merits” given the legal and factual arguments Plaintiff
  20
        asserted in this case. See Taurus IP, LLC, 726 F.3d at 1327. Plaintiff’s
  21
        arguments underlying its Lanham Act claims were directly contrary to
  22
        controlling Supreme Court and Ninth Circuit precedent and the factual
  23
        arguments put forth by Plaintiff completely supported applying the first sale
  24
        rule. As a result, the only conclusion this Court could make was a dismissal
  25
        with prejudice with a finding that leave to amend would be futile.
  26
  27
  28 DEFENDANTS’ MPA ISO MOTION FOR                                                    8
        ATTORNEYS’ FEES
Case 5:18-cv-00809-ODW-SHK Document 109-1 Filed 05/24/19 Page 10 of 11 Page ID
                                  #:1648



    1         The Supreme Court has held that “exceptionally meritless claims”
    2 standing alone “may sufficiently set [a case] apart from the mine-run cases
    3 to warrant a fee award.” Octane Fitness, 134 S.Ct. at 1757. Based on the
    4 findings by this Court in its Order, this threshold has been reached. It was
    5 not a close call with regard to Plaintiff’s Lanham Act claims and the blame
    6 for that resides with Plaintiff. There were no good faith arguments to support
    7 Plaintiff’s Lanham Act claims—both the law and the facts would have to be
    8 radically different for Plaintiff to prevail. This case is exceptional and
    9 Defendants, the prevailing party, are entitled to an award of attorneys’ fees
   10 incurred in opposing Plaintiff’s Lanham Act claims.
   11 V.      CONCLUSION
   12         For the foregoing reasons, Defendants ask the Court to find this case
   13 exceptional pursuant to Lanham Act § 35(a) and award Defendants their
   14 attorneys’ fees incurred in opposing Plaintiff’s Lanham Act claims.
   15 DATED: May 24, 2019                 Respectfully submitted,
   16
   17                                     By: /s/Jeffrey T. Lindgren
                                               Jeffrey T. Lindgren
   18                                          Attorneys for Defendants
                                               HEALTHYPETS, INC. and MANDEEP
   19                                          GHUMMAN

   20                                     Richard C. Vasquez
                                          Jeffrey T. Lindgren
   21                                     VASQUEZ BENISEK & LINDGREN LLP
   22                                     3685 Mt. Diablo Boulevard, Suite 300
                                          Lafayette, CA 94549
   23                                     925-627-4250
   24                                     925-403-0900-Fax
                                          rvasquez@vbllaw.com
   25                                     jlindgren@vbllaw.com
   26
   27
   28 DEFENDANTS’ MPA ISO MOTION FOR                                                  9
        ATTORNEYS’ FEES
Case 5:18-cv-00809-ODW-SHK Document 109-1 Filed 05/24/19 Page 11 of 11 Page ID
                                  #:1649



    1
    2                       CERTIFICATE OF SERVICE
    3        The undersigned hereby certifies that all counsel of record who are
    4 deemed to have consented to electronic service are being served with a copy
    5 of this document via the Court’s CM/ECF system on May 24, 2019.
    6
    7                                        /s/Jeffrey T. Lindgren

    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28 DEFENDANTS’ MPA ISO MOTION FOR                                               10
        ATTORNEYS’ FEES
